Title: From Alexander Hamilton to James McHenry, 30 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Camp S Plains May 30th. 1800
          
          Enclosed is an extract of a letter which I have just received from Colonel Rice—
          It was my intention to have caused the regiments to be provided with bands of music, and this I doubt not will hereafter be considered as an useful arrangement—from this circumstance, and the particular situation of things I think it advisable that the U States should take the Musical instruments procured by Col. Rice, and pay the expence of them.
          S of War
        